Order entered on March 27, 1968, conditionally granting motion for leave to serve amended complaint, unanimously reversed, on the law and the facts and in the exercise of discretion, without costs or disbursements, and the motion denied, without prejudice, if plaintiff is so aadvised, to the institution of a new action for annulment on grounds different from those pleaded in the original complaint. The introduction, at this advanced stage of the litigation, of so variant a complaint, on the basis of affidavits containing no factual showing of merit and but a perfunctory explanation of the delay, is in our opinion without substantial justification. Concur — Botein, P. J., Eager, Capozzoli, Rabin and McNally, JJ.